EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT dated as of June 20, 2000 by and between ALLIANCE
CAPITAL MANAGEMENT L.P., a Delaware limited partnership (the “Partnership”), and
MICHAEL L. GOLDSTEIN (the “Employee”).

          WHEREAS, Sanford C. Bernstein Inc. (“Bernstein”) and the Partnership
have entered into that certain Acquisition Agreement as of the date hereof (the
“Acquisition Agreement”);

          WHEREAS, the Partnership wishes to assure itself of the services of
the Employee for the period provided in this Agreement upon the Closing Date, as
defined in the Acquisition Agreement (the “Closing Date”); and

          WHEREAS, the Employee is willing to serve in the employ of the
Partnership for such period upon the terms and conditions hereinafter provided;

          NOW THEREFORE, in consideration of the mutual promises and agreements
set forth below, the Partnership and the Employee agree as follows:

          1.       Effectiveness and Employment. This Agreement shall be
effective as of the Closing Date, as defined in the Acquisition Agreement, and
the Partnership shall employ the Employee, and the Employee shall be employed by
the Partnership, subject to the terms and conditions of this Agreement.

          2.       Term. The employment of the Employee hereunder shall, except
as otherwise provided in Section 5 hereof, continue through the third
anniversary of the Closing Date (the “Employment Term”).

          3.       Duties.

(a)      The Employee shall devote substantially all of his business time,
effort and energies to the business of the Partnership; provided, however, that
it shall not be a violation of this Agreement for the Employee to (i) serve,
with prior approval of the Board of Directors of Alliance Capital Management
Corporation (the general partner of the Partnership) (the “Board”), on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach on a limited basis at educational
institutions and (iii) manage the Employee’s personal investments, so long as
such activities described in clauses (i), (ii) and (iii) do not significantly
interfere with the performance of the Employee’s responsibilities as an employee
of the Partnership in accordance with this Agreement.  It is expressly
understood and agreed that to the extent that any such activities, including
serving as an officer or director of Bernstein, have been conducted by the
Employee (and disclosed to the Partnership) prior to the Closing Date, the
continued conduct of such activities subsequent to the Closing Date shall not
thereafter be deemed to interfere with the performance of the Employee’s
responsibilities to the Partnership.

(b)      The Employee shall be employed by the Partnership as Executive Vice
President and Chief Investment Strategist Institutional Services with the
appropriate authority, duties and responsibilities attendant to such position. 
During the Employment Term, the Employee shall report to the Chief Investment
Officer of the Partnership.

          4.       Compensation and Benefits.

          (a)      Base Salary. During the Employment Term, the Partnership
shall pay the Employee a base salary at the annual rate of not less than
$500,000 per year (the “Base Salary”), payable in substantially equal biweekly
installments or otherwise in accordance with the Partnership’s payroll practices
as in effect from time to time.  The Employee shall be entitled to such
increases in his Base Salary as may be determined from time to time by the SCB
Committee, as defined in the Acquisition Agreement (the “Bernstein Committee”),
subject to the aggregate limitation set forth in Section 9.05(a) of the
Acquisition Agreement.  Base Salary shall not be reduced after any such increase
and the term Base Salary as utilized in this Agreement shall refer to Base
Salary as so increased.

          (b)      Deferred Compensation. In addition to his Base Salary, during
the Employment Term, the Employee shall participate in the Deferred Compensation
Plan specified in Section 9.03 of the Acquisition Agreement (the “Deferred
Compensation Plan”) and shall receive a minimum annual Award (as defined in the
Plan) of $3,333,000 (the “Minimum Award”).

          (c)      Expense Reimbursement. The Partnership shall promptly
reimburse the Employee for the ordinary and necessary business expenses incurred
by him in the performance of his duties hereunder in accordance with the
Partnership’s usual policy.

 

          (d)      Other Benefit Plans.  The Employee shall be eligible to
participate in employee benefit plans maintained by the Partnership during the
Employment Term in accordance with the terms set forth under Section 9.04 of the
Acquisition Agreement.

          5.       Termination of Employment.

          (a)      Compensation and Benefits. Except as explicitly provided
below in this Section 5, upon termination of the Employee’s employment hereunder
during the Employment Term, his right to Base Salary and future awards under the
Deferred Compensation Plan (and his right to unvested awards under the Deferred
Compensation Plan) shall terminate, except that the Employee shall be entitled
to receive the pro rata portion of his Base Salary for services rendered to the
date of termination.  The benefits to which the Employee may be entitled
pursuant to the plans, policies and arrangements referred to in Section 4(d)
hereof shall be determined upon such termination in accordance with the terms of
such plans, policies and arrangements.

          (b)      Death and Disability. The Employee’s employment hereunder
shall terminate upon his death during the Employment Term, and may be terminated
by the Partnership by written notice to the Employee upon the determination by
the Board in good faith that he is physically or mentally incapacitated during
the Employment Term and has been unable for a period of six consecutive months
to perform the duties for which he was responsible immediately before the onset
of his incapacity (“disability”).  In order to assist the Board in making such a
determination, the Employee shall, as reasonably requested by the Board, (i)
make himself available for medical examinations by one or more physicians chosen
by the Board and approved by the Employee, whose approval shall not unreasonably
be withheld, and (ii) grant the Board and any such physicians access to all
relevant medical information concerning him , arrange to furnish copies of
medical records to them and use his best efforts to cause his own physicians to
be available to discuss his health with them.  In the event of a termination of
employment under this Section 5(b), the Employee shall immediately vest on the
date of any such termination in the full amount of all awards previously granted
and outstanding under the Deferred Compensation Plan and such benefits shall be
payable in accordance with the terms of such plan.

          (c)      Termination by the Partnership for Cause.  During the
Employment Term, the Employee’s employment hereunder may be terminated by the
Partnership for Cause.  For purposes of this Agreement, the term “Cause” shall
mean (i) the Employee’s continuing willful failure to perform his duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness), following at least 30 days’ written notice to the Employee
of such failure and an opportunity to cure, (ii) gross negligence or malfeasance
in the performance of the Employee’s duties hereunder, (iii) the Employee’s
engaging in any conduct which (A) constitutes an employment disqualification
under applicable law (including the Securities Exchange Act of 1934) or a felony
under the laws of the United States or any state thereof which is materially and
demonstrably injurious to the business or the reputation of the Partnership, or
(B) a violation of federal or state securities law by reason of which finding of
violation described in this clause (B) the Board determines in good faith that
the continued employment of the Employee by the Partnership would be seriously
detrimental to the Partnership and its business, reputation, character or
standing, (iv) in the absence of a finding by a court or other governmental body
with proper jurisdiction that a felony or employment disqualification described
in (iii)(A) or a violation described in (iii)(B) has occurred, a determination
in good faith by the Board that an act or acts by the Employee constitutes a
felony or employment disqualification or violation, or (v) breach of the
provisions of Section 6(a), Section 6(b) or Section 6(c) hereof.  The benefits
to which the Employee may be entitled pursuant to the plans, policies and
arrangements referred to in Section 4(d) hereof shall be determined upon such
termination in accordance with the terms of such plans, policies and
arrangements.

          For purposes of this Section 5(c), no act or failure to act, on the
part of the Employee, shall be considered “willful” unless it is done, or
omitted to be done, by the Employee in bad faith or without reasonable belief
that the Employee’s action or omission was in the best interests of the
Partnership.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Investment Officer or Chief Executive Officer or based upon the advice of
counsel for the Partnership shall be conclusively presumed to be done, or
omitted to be done, by the Employee in good faith and in the best interests of
the Partnership.  The cessation of employment of the Employee shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board (excluding the Employee,
if applicable) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Employee and the Employee is given an
opportunity, together with counsel, to be heard before the Board) specifying the
particulars of the conduct described above.

          (d)      Termination by the Partnership without Cause. The Employee’s
employment hereunder may be terminated by the Partnership (i) other than for
Cause or (ii) as provided in Section 5(b) hereof, but in the event that the
Employee’s employment is terminated in accordance with the foregoing clause (i)
of this Section 5(d) during the Employment Term, and notwithstanding any other
provision of this Agreement to the contrary, the Employee shall nevertheless
receive (A) the Base Salary which would otherwise have been payable to him
pursuant to Section 4(a) for the Employment Term, payable in accordance with
ordinary payroll practices, to the extent not previously paid, (B) a cash
payment equal to the Minimum Award for each annual period of the Employment Term
to the extent such Minimum Award has not previously been made for such annual
period, payable as of the first date that awards are made under the Deferred
Compensation Plan for each such annual period, (C) full vesting and distribution
of all Awards, if any, previously made to the Employee under the Deferred
Compensation Plan, and (D) any benefits to which the Employee may be entitled in
accordance with the terms of the plans, policies and arrangements referred to in
Section 4(d) hereof upon or by reason of such termination (but otherwise
benefits and other entitlements under such plans, policies and arrangements
shall cease upon such termination).  To the extent that Employee is eligible to
receive severance benefits under any other severance plan, policy or
arrangement, such severance benefits shall be reduced by the sum of the amount
paid to the Employee under clauses (A) and (B) above.

          (e)      Termination by the Employee.  In addition to such other
rights as the Employee may have in connection with a breach of this Agreement by
the Partnership, the Employee may, during the Employment Term, terminate his
employment hereunder for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean in the absence of a written consent of the Employee:

          (A)     the assignment to the Employee of any duties inconsistent with
the Employee’s title and position (including status, offices and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement, or any other action by the Partnership which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and insubstantial action not taken in bad faith and
which is remedied by the Partnership within 45 days after receipt of notice
thereof given by the Employee;

 

          (B)     any failure by the Partnership to comply with any of the
provisions of Section 4 of this Agreement, other than an isolated and
insubstantial failure not occurring in bad faith and which is remedied by the
Partnership within 45 days after receipt of notice thereof given by the
Employee; or

          (C)     termination of the service of both Lewis A. Sanders and Roger
Hertog (the “Executives”) as members of the Board, in each case as a result of
either (i) a termination by the Partnership without “Cause” (within the meaning
of Section 5(d) of the Executives’ respective Employment Agreements with the
Partnership dated as of the date hereof (the “Employment Agreements”) or (ii) a
termination by the Executive for “Good Reason” as defined in Section 5(e)(A),
(B) or (C) of the Employment Agreements.

Upon a termination by the Employee for Good Reason, during the Employment Term,
the Employee shall receive the payments and benefits he would have received on a
termination by the Partnership without Cause as set forth in Section 5(d).

          (f)       Certain Payments.  The Partnership shall pay to the Employee
an amount which, on an after-tax basis (including federal income and excise
taxes, and state and local income taxes) equals the excise tax, if any, imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
upon the Employee by reason of “payments” (as defined in Section 280G of the
Code) to the Employee by the Partnership or its affiliates during the Employment
Term (other than any such payments arising by reason of the transactions
described in the Acquisition Agreement).  For purposes of this Section 5(f), the
Employee shall be deemed to pay federal, state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the gross-up
payment is to be made, taking into account the maximum reduction in federal
income taxes which could be obtained from deduction of state and local income
taxes.  Notwithstanding any other provision of this Agreement to the contrary,
the provisions of this Section 5(f) shall survive beyond the end of the
Employment Term.

          6.       Covenants.

(a)      Confidentiality. The Employee acknowledges that he has acquired and
will acquire confidential information respecting the business of the
Partnership.  Accordingly, the Employee agrees that he will not willfully
disclose, at any time (during the Employment Term or thereafter), any such
confidential information to any unauthorized third party without the written
consent of the Partnership as authorized by the Board, except as required to
respond to a subpoena or other legal proceeding and except to consult with legal
or other advisors, provided that such advisors agree to be bound by the
provisions of this Section 6(a); provided, that in the event the Employee is
requested pursuant a subpoena or other legal proceeding to disclose any such
confidential information, the Employee shall promptly notify the Partnership of
such request and shall fully cooperate with the Partnership in any attempt to
contest such request.  For this purpose, information shall be considered
confidential only if such information is proprietary to the Partnership and has
not been made publicly available prior to its disclosure by the Employee.

          (b)      Non-Competition. Through the third anniversary of the Closing
Date or, in the event of a termination of employment by the Partnership without
Cause or by the Employee for Good Reason, through the date of such termination,
the Employee shall not, without the consent of the Board, directly or
indirectly, knowingly engage or be interested in (whether as an owner, partner,
shareholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any business that is in direct or indirect competition
with any active or planned business conducted by the Partnership, any successor
to the Partnership’s business, or any of their affiliates or subsidiaries and in
which the Employee participated while he was employed by the Partnership, any
successor to the Partnership’s business or any of their affiliates or
subsidiaries prior to the date hereof or during the Employment Term.  Nothing in
this Section 6(b) shall prohibit the Employee from acquiring or holding,
directly or indirectly, any units in the Partnership or not more than five
percent of any class of publicly traded securities of any business.

          (c)      Non-Solicitation of  Employees.  Through the third
anniversary of the Closing Date or, in the event of a termination of employment
by the Partnership without Cause or by the Employee for Good Reason, through the
date of such termination, the Employee shall not directly or indirectly (i)
solicit or induce, or cause others to solicit or induce any employees of the
Partnership, Alliance Capital Management Holding L.P., or any of their
subsidiaries (“Partnership Employees”) to leave or in any way modify their
relationship with the Partnership (except as such actions relate to carrying out
the Employee’s duties as contemplated under Section 3 hereof), (ii) hire or
cause others to hire any of the Partnership Employees or (iii) encourage or
assist in the hiring process of any Partnership Employee or in the modification
of any such employee’s relationship with the Partnership, or cause others to
participate, encourage or assist in the hiring process of any Partnership
Employee.

          (d)      Non-Solicitation of Clients. Notwithstanding anything to the
contrary in Section 6(b) hereof, Section 6(b) shall not be applicable with
respect to the Employee if his employment hereunder is terminated by the
Partnership other than for Cause or by the Employee for Good Reason, provided
that, through the earlier of the third anniversary of the Closing Date and the
end of the one year period beginning on the date as of which his employment was
so terminated, the Employee shall not, without the consent of the Board,
directly or indirectly, in any capacity, with or without compensation, knowingly
solicit, represent, or accept business on behalf of himself or any other person
or entity from, (i) any clients or accounts as to whom the Employee had any
direct involvement in the performance of any investment management or investment
advisory services while he was employed by the Partnership, any successor to the
Partnership’s business or any of their affiliates or subsidiaries (during the
Employment Term or prior thereto), or (ii) any prospective clients or accounts
as to whom the Employee, while so employed, directly participated in the
solicitation, or was specifically identified to such prospective clients or
accounts as a person who might have direct involvement in the performance, of
investment management or investment advisory services proposed to be performed
by the Partnership, any successor to the Partnership’s business or any of their
affiliates or subsidiaries.  For purposes of this Section 6(d), “prospective
clients or accounts” shall be deemed to mean clients or accounts specifically
identified in the Partnership’s records as such and which have been contacted
with a view to becoming clients or accounts of the Partnership either in person
or by individualized mail.

          (e)      Remedy for Breach and Modification. The Employee acknowledges
that the provisions of this Section 6 are reasonable and necessary for the
protection of the Partnership and that the Partnership will be irrevocably
damaged if such covenants are not specifically enforced.  Accordingly, the
Employee agrees that, in addition to any other relief or remedies available to
the Partnership, the Partnership shall be entitled to seek and obtain an
appropriate injunction or other equitable remedy from a court with proper
jurisdiction for the purposes of restraining the Employee from any actual or
threatened breach of such covenants, and no bond or security will be required in
connection therewith.  If any provision of this Section 6 is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.

 

          7.       Indemnification. For the period beginning with the date that
the Employee becomes employed by the Partnership, he is hereby designated an
“Indemnified Person” within the meaning of Section 6.09 of the Agreement of
Limited Partnership of the Partnership as in effect on such date, and such
designation shall remain in effect through the latest of the end of the
Employment Term, termination of the Employee’s employment for any reason, or the
running of the relevant statute of limitations; provided, that nothing herein
shall require indemnification for any conduct occurring after termination of the
Employee’s employment.

          8.       Miscellaneous.

          (a)      Effectiveness.  In the event that the transactions
contemplated by the Acquisition Agreement are not consummated, this Agreement
shall have no further force and effect.

          (b)      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed in that State.

          (c)      Notice. Any notice, consent, request or other communication
made or given in connection with this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by registered or
certified mail, return receipt requested, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

                  To the Employee:

                            At the address for the Employee set forth below

                  To the Partnership:

                            Alliance Capital Management Corporation
                            1345 Avenue of the Americas
                            New York, New York  10105
                            Attention: David Brewer
                                      Senior Vice President and Secretary

 

          (d)      Entire Agreement; Amendment. Except with respect to deferred
compensation arrangements between the Employee and the Partnership or any of its
affiliates or subsidiaries and except as otherwise provided in employee benefit
plans and arrangements maintained by the Partnership or any of its affiliates or
subsidiaries in which the Employee participates, this Agreement shall supersede
any and all existing agreements (other than the Acquisition Agreement) between
the Employee and the Partnership or any of its affiliates or subsidiaries
relating to the terms of the Employee’s employment during the Employment Term. 
It may not be amended except by a written agreement signed by both parties.

          (e)      Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

          (f)       Assignment. Except as otherwise provided in this paragraph,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, representatives, successors and assigns. 
This Agreement shall not be assignable by the Employee, and shall be assignable
by the Partnership only to any corporation or other entity resulting from the
reorganization, merger or consolidation of the Partnership with any other
corporation or entity or any corporation or entity to or with which the
Partnership’s business or substantially all of its business or assets may be
sold, exchanged or transferred, and it must be so assigned by the Partnership
to, and accepted as binding upon it by, such other corporation or entity in
connection with any such reorganization, merger, consolidation, sale, exchange
or transfer (the provisions of this sentence also being applicable to any
successive such transaction).  If the Partnership is converted into a
corporation, all references herein to the “Board” shall be deemed to refer to
the Board of Directors of the corporation and all references herein to the
“Partnership” shall be deemed to refer to the corporation, unless the context
otherwise requires.  Upon such assignment, the corporation shall become solely
liable for all obligations of the Partnership to the Employee hereunder for any
period on and after the effective date of such conversion.

          (g)      Withholding. The Partnership shall have the right to deduct
from all amounts paid to the Employee any taxes required by law to be withheld
in respect of payments pursuant to this Agreement.

          (h)      Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

          (i)       Rules of Construction. Whenever the context so requires, the
use of the masculine gender shall be deemed to include the feminine and vice
versa, and the use of the singular shall be deemed to include the plural and
vice versa.

          (j)       Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

  ALLIANCE CAPITAL MANAGEMENT L.P.   By: ALLIANCE CAPITAL MANAGEMENT
CORPORATION, its General Partner       By:  /s/ Bruce W. Calvert

--------------------------------------------------------------------------------

      Name: Bruce W. Calvert

--------------------------------------------------------------------------------

      Title: Vice Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

    MICHAEL L. GOLDSTEIN     /s/ Michael L. Goldstein

--------------------------------------------------------------------------------

  Address:  468 W. Broadway #5G

--------------------------------------------------------------------------------

    New York, NY 10012

--------------------------------------------------------------------------------

           

 

--------------------------------------------------------------------------------